                         1        TROUTMAN SANDERS LLP
                                  Chad R. Fuller, Bar No. 190830
                         2        chad.fuller@troutmansanders.com
                                  11682 El Camino Real, Suite 400
                         3        San Diego, CA 92130
                                  Telephone: 858.509.6056
                         4        Facsimile: 858.509.6040
                         5        Attorneys for Defendants,
                                  CarMax, Inc.;
                         6        CarMax Auto Superstores California, LLC;
                                  CarMax Business Services, LLC;
                         7        CarMax Auto Superstores West Coast, Inc.
                         8

                         9                            UNITED STATES DISTRICT COURT
                      10                           NORTHERN DISTRICT OF CALIFORNIA
                      11                                      SAN FRANCISCO DIVISION
                      12

                      13          ANTHONY GILBERT SANTOS,              Case No. 3:17-cv-02447-RS
                      14                         Plaintiff,            STIPULATION AND [PROPOSED]
                                                                       ORDER TO EXTEND CASE
                      15                v.                             DEADLINES
                      16          CARMAX, INC., CARMAX AUTO
                                  SUPERSTORES CALIFORNIA,
                      17          LLC, CARMAX BUSINESS
                                  SERVICES, LLC, CARMAX AUTO
                      18          SUPERSTORES WEST COAST,
                                  INC.,
                      19
                                                 Defendants.
                      20

                      21

                      22          ///
                      23          ///

                      24          ///

                      25          ///

                      26          ///

                      27          ///

                      28          ///
T ROU T MA N S ANDE RS LLP
11682 EL CAMINO REAL, SUITE 400   STIPULATION AND [PROPOSED] ORDER
     SAN DIEGO, CA 92130          TO EXTEND CASE DEADLINES
                                                                       -1-              CASE NO. 3:17-CV-02447-RS
                         1              In accordance with Local Rule 6-2(a), Plaintiff Anthony Gilbert Santos
                         2        (“Plaintiff”) and Defendants CarMax, Inc., CarMax Auto Superstores California,
                         3        LLC, CarMax Business Services, LLC, and CarMax Auto Superstores West Coast,
                         4        Inc. (collectively, “Defendants”), by and through their respective counsel,
                         5        respectfully submit this Stipulation and Proposed Order to Extend Case Deadlines:
                         6              WHEREAS, the Court entered a Case Management Scheduling Order on
                         7        May 17, 2018 providing that a hearing on Plaintiff’s forthcoming Motion for Class
                         8        Certification would be held on February 14, 2019 at 1:30 p.m. (Dkt. No. 58);
                         9              WHEREAS, Christopher Noyes began serving as co-counsel for Plaintiff and
                      10          noticed his appearance in this matter on December 3, 2018 (Dkt. No. 62); and
                      11                WHEREAS, the Parties need additional time to continue their discussions
                      12          regarding an informal resolution to this matter.
                      13                THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff and
                      14          Defendants that an extension of the class certification hearing deadline is necessary
                      15          to permit Plaintiff’s new co-counsel to review the issues present in this case and
                      16          appropriately prepare briefing for a hearing on Plaintiff’s forthcoming Motion for
                      17          Class Certification.   Therefore, the parties jointly request an extension of the
                      18          Court’s Case Management Scheduling Order, (Dkt. No. 58), for a period not to
                      19          exceed sixty (60) days.
                      20                The parties jointly acknowledge that all class certification briefing must be
                      21          completed no later than two weeks prior to the Court’s hearing date. Therefore, the
                      22          parties stipulate to the following class certification briefing schedule:
                      23                    x Motion for Class Certification – 60 days before hearing;
                      24                    x Opposition to Motion for Class Certification – 30 days before hearing;
                      25                       and
                      26                    x Reply Brief in support of Motion for Class Certification – 15 days
                      27                       before hearing.
                      28                The Court previously extended the date of the Initial Case Management
T ROU T MA N S ANDE RS LLP
11682 EL CAMINO REAL, SUITE 400   STIPULATION AND [PROPOSED] ORDER
     SAN DIEGO, CA 92130          TO EXTEND CASE DEADLINES
                                                                           -2-                   CASE NO. 3:17-CV-02447-RS
                         1        conference on July 12, 2017 and January 19, 2018 respectively. (Dkt. Nos. 10 and
                         2        44.)   On January 30, 2018, the parties obtained an extension of the briefing
                         3        deadlines relating to Defendants’ response to Plaintiff’s Second Amended
                         4        Complaint. (Dkt. No. 46.) The deadline for the hearing on class certification has
                         5        not previously been extended in this matter.
                         6               The parties jointly request an order to extend the date of the hearing on
                                                                                     18
                         7        Plaintiff’s Motion for Class Certification to April 19, 2019 at 1:30 p.m.
                         8               IT IS SO STIPULATED.
                         9

                      10          Dated: December 19, 2018           TROUTMAN SANDERS LLP
                      11

                      12                                             By: /s/ Chad R. Fuller
                                                                       Chad R. Fuller
                      13                                               Attorney for Defendants,
                                                                       CarMax, Inc.;
                      14                                               CarMax Auto Superstores California, LLC;
                                                                       CarMax Business Services, LLC;
                      15                                               CarMax Auto Superstores West Coast, Inc.
                      16

                      17          Dated: December 19, 2018           KABATECK LLP
                      18

                      19                                             By: /s/ Christopher B. Noyes_____
                                                                       Christopher B. Noyes
                      20                                               Attorney for Plaintiff,
                                                                       Anthony Gilbert Santos
                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
T ROU T MA N S ANDE RS LLP
11682 EL CAMINO REAL, SUITE 400   STIPULATION AND [PROPOSED] ORDER
     SAN DIEGO, CA 92130          TO EXTEND CASE DEADLINES
                                                                         -3-                  CASE NO. 3:17-CV-02477-RS
                         1                                    ATTESTATION OF FILER
                         2              Pursuant to L.R. 5-1(i)(3), the undersigned hereby attests that all parties
                         3        have concurred in the filing of this stipulation.
                         4                                                    /s/ Chad R. Fuller
                                                                                 Chad R. Fuller
                         5

                         6
                                        PURSUANT TO STIPULATION, IT IS SO ORDERED
                         7

                         8
                                                  20
                                  Date: December _____, 2018             By: ________________________
                         9                                                  Hon. Richard Seeborg
                      10                                                    UNITED STATES DISTRICT JUDGE
                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
T ROU T MA N S ANDE RS LLP
11682 EL CAMINO REAL, SUITE 400   STIPULATION AND [PROPOSED] ORDER
     SAN DIEGO, CA 92130          TO EXTEND CASE DEADLINES
                                                                           -4-                 CASE NO. 3:17-CV-02477-RS
